Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Greenwell on February 23, 2022.

For claim 15, in line 2, the following is inserted after the word comprising: 
--providing a gardening appliance, comprising: a liner positioned within a cabinet and defining a grow chamber; a grow module mounted within the liner and defining a root chamber; a plurality of apertures defined through the grow module, the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants; a growth detection system for detecting plant growth of the plurality of plants; a lighting assembly for selectively illuminating one or more portions of the plurality of plants; and a controller in operative communication with the growth detection system and the lighting assembly; --
	For claim 15, in line 3, the words --the controller-- are inserted before the word detecting.
	For claim 15, in line 3, the word [a] is deleted and the word --the-- is inserted in its place.
	For claim 15, in line 7, the words --the controller-- are inserted before the word adjusting.
	For claim 15, in line 7, the word [a] is deleted and the word --the-- is inserted in its place. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	For claim 20, in line 1, the number [1] is deleted and the number –15—is inserted in its place. 
claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art all failed to show either alone or in combination a gardening appliance that detects an abnormal growth condition of a plurality of plants and adjusting the lighting assembly to correct the abnormal growth condition wherein adjusting the lighting assembly comprises illuminating only a particular portion of the plurality of plants, along with the other details of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644